          Case 1:20-cv-06596-AJN Document 9 Filed 11/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               11/11/2020


Strike 3 Holdings, LLC,

                      Plaintiff,
                                                                             20-cv-6596 (AJN)
               –v–
                                                                                 ORDER
John Doe,

                      Defendant.



ALISON J. NATHAN, District Judge:

       The initial pretrial conference scheduled for November 20, 2020, is adjourned to

December 18, 2020, at 3:15 p.m.


       SO ORDERED.


Dated: November 11, 2020                         __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
